OPINION OF THE COURT
Per Curiam.
Salvatore Quagliata has submitted an affidavit sworn to November 22, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Quagliata was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 13, 1968.
Mr. Quagliata avers that his resignation is submitted freely and voluntarily, with a full awareness of the implications of its submission, and that he has not been subjected to coercion or duress. He is aware that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) is investigating allegations that he improperly held himself out as an attorney while suspended by representing a friend without fee in the sale of a cooperative apartment that friend owned in Manhattan, and that he failed to register with the Office of Court Administration for the registration periods from 1992 through 2007. He acknowledges his inability to defend himself on the merits against such charges.
Mr. Quagliata submits his resignation, subject to any application by the Grievance Committee for an order directing him to make restitution to and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the Court’s authority to make such an order and is aware that any order issued pursuant to that statute could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition.
Inasmuch as the proffered resignation comports with 22 NYCRR 691.9, the Grievance Committee recommends its acceptance.
The resignation of Salvatore Quagliata is accepted, he is disbarred and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Mastro, Rivera, Spolzino and Dickerson, JJ., concur.
*167Ordered that the resignation of Salvatore Quagliata is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Salvatore Quagliata is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Salvatore Quagliata shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Salvatore Quagliata is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further, Ordered that if Salvatore Quagliata has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).